Case 1:19-cv-06994-FB-JO Document 44 Filed 07/23/20 Page 1 of 3 PageID #: 254




UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
AKF, INC. d/b/a FUNDKITE,

                                Plaintiff,

                -against-                              Index No. 1:19-cv-06994-FB-JO

CREATIVE FIBERGLASS, LLC, A SHOWROOM                   DECLARATION OF SERVICE
SHINE DETAILING SHOP LLC, AND ROBERT
ALAN COLOMBO, SR.,

                                Defendants.

 I, Wing Keung Chiu, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.      I am a member of the Mestechkin Law Group, P.C., attorneys for AKF, Inc. d/b/a

Fundkite (“Fundkite”) in the above-captioned proceeding.

       2.      On July 22, 2020, I instructed and supervised a member of my staff to serve upon

the following a copy of the Order of Magistrate Judge James Orenstein, dated July 22, 2020

by depositing a copy of same, securely enclosed in a sealed, postage prepaid envelope in an

official depository under the exclusive care and custody of a USPS agent, and mailed

via Priority Mail Service to:

                        Robert Alan Colombo, Sr.
                        3000 Old Alabama Road
                        Alpharetta, GA 30022

       3.      That staff member proceeded to follow my instruction and serve the July 22, 2020

order upon Mr. Colombo in the manner, and at the address, described.




                                               1
Case 1:19-cv-06994-FB-JO Document 44 Filed 07/23/20 Page 2 of 3 PageID #: 255




       4.     I declare under penalty of perjury that the foregoing is true and accurate to the

best of my knowledge, information and belief.

 Dated: Brooklyn, New York                   Respectfully submitted,
       July 23, 2020
                                             /s/ Wing K. Chiu
                                             Oleg A. Mestechkin, Esq. (OM4108)
                                             Wing K. Chiu, Esq. (WC5637)
                                             Nancy Lam, Esq. (NL4630)
                                             MESTECHKIN LAW GROUP P.C.
                                             1733 Sheepshead Bay Road, Suite 29
                                             Brooklyn, NY 11235
                                             Tel. (212) 256-1113
                                             Fax. (646) 365-2069
                                             om@lawmlg.com
                                             wkc@lawmlg.com
                                             nl@lawmlg.com

                                             Attorneys for Plaintiff AKF, Inc. d/b/a Fundkite




                                                2
Case 1:19-cv-06994-FB-JO Document 44 Filed 07/23/20 Page 3 of 3 PageID #: 256




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2020, I served the foregoing document via electronic

filing with the Clerk of the Court using the CM/ECF filing system.


                                             / s/ Wing K. Chiu    /.
                                             Oleg A. Mestechkin (OM4108)
                                             Wing K. Chiu, Esq. (WC5637)
                                             Nancy Lam (NL4630)
                                             MESTECHKIN LAW GROUP P.C.
                                             1733 Sheepshead Bay Road, Suite 29
                                             Brooklyn, NY 11235
                                             Tel. (212) 256-1113
                                             Fax. (646) 365-2069
                                             om@lawmlg.com
                                             wkc@lawmlg.com
                                             nl@lawmlg.com

                                             Attorneys for Plaintiff AKF, Inc. d/b/a Fundkite




                                                3
